                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

FREEDOM FROM RELIGION                            §
FOUNDATION, INC.                                 §
and                                              §
JOHN ROE,                                        §
                                                 §
         Plaintiffs,                             §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-01934
                                                 §
WAYNE MACK                                       §
and                                              §
WAYNE MACK,                                      §
                                                 §
         Defendants.                             §

                                      NOTICE OF SETTING

       The parties are hereby notified that a initial pretrial and scheduling conference is set for

November 18, 2019 at 8:45 a.m. and will be handled as a telephone conference. The parties are

directed to contact the Court at the number provided in order to participate in the conference call.



                              Conference number: 713-250-5126

                              Conference ID: 45126#

                              Conference Password: 13579#




Date: November 15, 2019                                      DAVID BRADLEY, CLERK

                                                             By: C. Horace, Case Manager to
                                                                 Judge Kenneth M. Hoyt




1/1
